DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This Office Action is in response to Applicant’s amendment filed on 4/12/2022.
Claims 8-20 are newly added. Claims 1-20 are pending. 

Response to Amendment
Applicant’s amendments have overcome the 103 rejections set forth in the previous Office Action. New ground of rejections based on further prior art searching and considerations are included in this Office Action. 

Response to Arguments
Regarding Applicant’s arguments about the rejections for claims 1-7 under 35 U.S.C § 103, the arguments have been fully considered but are deemed moot in view of new grounds of rejections necessitated by Applicant’s amendments.
Patent Office acknowledges Applicant’s willingness to file a terminal disclaimer to overcome the double patenting rejection set forth in the previous Office Action. Nonetheless, the double patenting rejection is maintained in Office Action(s), until Applicant has filed the terminal disclaimer.  

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 18-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. 
Claim 18 recites a limitation “deploying, at the location” which introduces ambiguity. It is unclear if the recited “location” refers to the “a same location” or the “a new location” recited beforehand. For continuing examination purpose, the limitations of claim 18 have been construed as:
“18. A method comprising:
determining, by a first solar power unit, that a second solar power unit is deploying to a same first location as the first solar power unit;
generating, by the first solar power unit, a redeployment plan for the second solar power unit, wherein the redeployment plan includes instructions configured to cause the second solar power unit to move to a new location;
providing, by the first solar power unit, the redeployment plan to the second solar power unit; and
deploying, at the first location, by the first solar power unit, one or more solar panels connected to the first solar power unit to increase an amount of light captured by the first solar power unit.”
Claims 19 and 20 depend on claim 18 and have inherited the same deficiency. Therefore they are also rejected for the same reason.
Based on the same reason recited above, for continuing examination purpose, the limitations of claim 20 have been construed as:
“20. The method of claim 18, wherein determining, by the first solar power unit, that the second solar power unit is deploying to the same first location as the first solar power unit comprises:
detecting, by the first solar power unit, using one or more sensors disposed on the first solar power unit, the second solar power unit at the same first location.”

Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
	Claims 1-7 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 8-14 of copending Application No. 16/519,235 (hereinafter as “Application_235”). Although the claims at issue are not identical, they are not patentably distinct from each other because application claim 1 is anticipated by patent claim 2.
	Application claim 1 is anticipated by claim 8 of the Application_235. Table has been created below for comparison.

Instant application 
Application_235
1. A method comprising:




determining a location to which a solar power unit is deploying, wherein the solar power unit is configured to convert light into electricity for powering other devices;

determining that a second solar power unit is deploying to a same location as the solar power unit;
generating a redeployment plan for the second solar power unit;

providing, to the second solar power unit, the redeployment plan; and

deploying the solar power unit to the location, wherein deploying the solar power unit comprises expanding one or more solar panels on the solar power unit to increase an amount of light that the solar power unit is able to convert into electricity.

8. A computer program product comprising a computer readable storage medium having program instructions embodied therewith, the program instructions executable by processor to cause the processor to perform a method comprising: 

determining a location to which a first solar power unit is deploying, wherein the first solar power unit is configured to convert light into electricity for powering other devices; 

determining that a second solar power unit is deploying to a same location as the solar power unit; 
generating a redeployment plan for the second solar power unit; 


providing, to the second solar power unit, the redeployment plan; and 

deploying the solar power unit to the location, wherein deploying the first solar power unit comprises expanding one or more solar panels on the first solar power unit to increase an amount of light that the first solar power unit is able to convert into electricity.


In the table above, all matching elements of the claim limitations are underlined. 
As illustrated in the table above, claim 8 of Application_235 teaches all the limitations of claim 1 of the instant application. Although the claims at issue are not identical, it has been held that a generic invention is “anticipated” by a “species” within the scope of the generic invention. See In re Goodman, 29 USPQ2d 2010 (Fed. Cir. 1993).
Similarly, claims 2, 3, 4, 5, 6, 7, 8 and 13 of instant application are also anticipated by claims 9, 10, 11, 12, 13, 14, 30 and 29 of Application_235 respectively. 
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5, 7, 12-14 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Gaither (US 2019/0248243 A1, prior art of record, hereinafter as “Gaither”) in view of Roy (US 11017665 B1, prior art of record, hereinafter as “Roy”), and in further view of BUCKNELL (US 2019/0105992 A1, hereinafter as “BUCKNELL”). 
Regarding claim 1, Gaither teaches:
A method comprising:
determining a location to which a solar power unit (vehicle with solar cell, as shown in FIG. 1C) is deploying (FIG. 2 and [0080]: “At operation 206, …., based on the range limits or parameters set forth, …, one or more areas or locations to which the vehicle may autonomously travel are determined”. This teaches to determine a location to move the vehicle with solar cell to collect optimal solar energy), wherein the solar power unit is configured to convert light into electricity for powering other devices ([0036]: “Upon reaching the area with optimal solar exposure, the vehicle's solar cells are exposed to the sun and solar energy can be harnessed and converted into electrical energy used to charge/re-charge … other vehicle systems or apparat uses”);
deploying the solar power unit to the location ((FIG. 2 and [0081]: “At operation 208, an autonomous driving mode of the vehicle is enabled, and the vehicle is autonomously operated to travel to one or more locations at which the solar exposure meets the energy requirements for recharging the vehicle's power storage device to the desired SOC”).
Gaither teach all the limitations except determining that a second solar power unit is deploying to a same location as the solar power unit; generating a redeployment plan for the second solar power unit; providing, to the second solar power unit, the redeployment plan; wherein deploying the solar power unit comprises expanding one or more solar panels on the solar power unit to increase an amount of light that the solar power unit is able to convert into electricity.
However, Roy teaches in an analogous art: 
determining that a second vehicle is deploying to a same location as the first vehicle (FIG.s 22 and 23, and Col. 16 Line 59 – Col. 17 Line 16: Roy teaches to determine two or more vehicles are deploying to a same location, and send V2V messages to negotiate to avoid conflict);
generating a redeployment plan for the second vehicle (FIG.s 22 and 23, and Col. 16 Line 59 – Col. 17 Line 16: Roy teaches the requesting/first vehicle generates an offer message and send it to the receiving/second vehicle, wherein the offer message is a plan requesting the second vehicle to give up precedence and redeploy, i.e., the offer message comprises a redeployment plan for the second vehicle);
providing, to the second vehicle, the redeployment plan (FIG.s 22 and 23, and Col. 16 Line 59 – Col. 17 Line 16: Roy teaches the requesting/first vehicle generates an offer message and provide it to the receiving/second vehicle, wherein the offer message comprises a redeployment plan for the second vehicle).
Gaither teaches the solar power unit to communicate with each other ([0060]: “Data interface 104 can also be configured to receive information or data from …, other vehicles …”). The V2V negotiation taught by Roy can be incorporated into Gaither to enable the negotiation/collaboration between two vehicles to solve the space conflict. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Gaither based on the teaching of Roy, to make the method to further comprise determining that a second solar power unit is deploying to a same location as the solar power unit; generating a redeployment plan for the second solar power unit; and providing, to the second solar power unit, the redeployment plan. One of ordinary skill in the art would have been motivated to do this modification since it can help determine and “negotiate a traffic priority”, as Roy teaches in Col. 3 Line 58.
Gaither-Roy teach all the limitations except deploying the solar power unit comprises expanding one or more solar panels on the solar power unit to increase an amount of light that the solar power unit is able to convert into electricity. 
However, BUCKNELL teaches in an analogous art: 
expanding one or more solar panels on the solar power unit to increase an amount of light that the solar power unit is able to convert into electricity (FIG.s 3A-3D, and [0038]: “FIG. 3A-D are respective plan, perspective, front and side views of a solar extended range electric vehicle 300 in stationary mode. When the vehicle is stationary, such as when it is parked, it may be configured to absorb solar energy. The solar panels 106, 108 may be fully deployed”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Gaither-Roy based on the teaching of BUCKNELL, to make the method wherein deploying the solar power unit comprises expanding one or more solar panels on the solar power unit to increase an amount of light that the solar power unit is able to convert into electricity. One of ordinary skill in the art would have been motivated to do this modification since it can help “absorb solar energy”, as BUCKNELL teaches in [0038].

Regarding claim 5, Gaither-Roy-BUCKNELL teach all the limitations of claim 1.
Roy further teaches:
generating the redeployment plan for the second vehicle is performed in response to determining that the first vehicle is a primary solar power unit (Col. 17 Lines 1-16: Roy teaches to “negotiate precedence” according to “priority access”. The requesting/first vehicle which has higher priority level, i.e., is a primary vehicle, can send the offer message to the receiving/second vehicle which has lower priority level and accepts the offer to redeploy).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified further Gaither-BUCKNELL based on the teaching of Roy, to make the method wherein generating the redeployment plan for the second solar power unit is performed in response to determining that the solar power unit is a primary solar power unit. One of ordinary skill in the art would have been motivated to do this modification since it can help determine “a traffic priority”, as Roy teaches in Col. 3 Line 58.

Regarding claim 7, Gaither-Roy-BUCKNELL teach all the limitations of claim 1.
Gaither further teaches:
the steps are performed by a processor embedded in the solar power unit (FIG. 1B: the processor 108 embedded in the vehicle with solar cell performs the steps of moving/relocation).

Regarding claim 12, Gaither-Roy-BUCKNELL teach all the limitations of claim 5.
Roy further teaches:
determining that the vehicle has a higher priority than the second vehicle (Col. 17 Lines 1-16: Roy teaches to “negotiate precedence” according to “priority access”. The requesting/first vehicle which has higher priority level, i.e., is a primary vehicle, can send the offer message to the receiving/second vehicle which has lower priority level and accepts the offer to redeploy).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified Gaither-BUCKNELL based on the teaching of Roy, to make the method wherein determining that the solar power unit is the primary solar power unit comprises determining that the solar power unit has a higher priority than the second solar power unit. One of ordinary skill in the art would have been motivated to do this modification since it can help determine “a traffic priority”, as Roy teaches in Col. 3 Line 58.

Regarding claim 13, Gaither-Roy-BUCKNELL teach all the limitations of claim 5.
Gaither further teaches:
the second solar power unit is configured to convert light into electricity for powering other devices ([0033]: “vehicles may communicate with each other or with infrastructure to share/obtain information regarding optimal solar regeneration locations”; And [0036]: “Upon reaching the area with optimal solar exposure, the vehicle's solar cells are exposed to the sun and solar energy can be harnessed and converted into electrical energy used to charge/re-charge … other vehicle systems or apparatuses”. All these teach another/second solar vehicle is configured to convert light into electricity for powering other devices).

Regarding claim 14, Gaither-Roy-BUCKNELL teach all the limitations of claim 1.
Roy further teaches:
receiving, from the second vehicle, information regarding a second location to which the second vehicle is deploying; and determining that the second location is the same as the location (FIG. 23 and Col. 17 Lines 1-10: Roy teaches the vehicles send V2V messages among themselves to negotiate the precedence to the parking spot, i.e., the second vehicle sends information of parking to the first vehicle, and the first vehicle decides the parking location is the same as the location it will park and starts the negotiation process).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified Gaither-BUCKNELL based on the teaching of Roy, to make the method determining that the second solar power unit is deploying to the same location as the solar power unit comprises receiving, from the second solar power unit, information regarding a second location to which the second solar power unit is deploying; and determining that the second location is the same as the location. One of ordinary skill in the art would have been motivated to do this modification since it can help determine “a traffic priority”, as Roy teaches in Col. 3 Line 58.

Regarding claim 18, Gaither teaches a method to deploy a first solar power unit to a first location (FIG. 2 and [0080]: “At operation 206, …., based on the range limits or parameters set forth, …, one or more areas or locations to which the vehicle may autonomously travel are determined”. This teaches to determine a first location to move the first vehicle with solar cell to collect optimal solar energy).
Gaither teach all the limitations except determining, by a first solar power unit, that a second solar power unit is deploying to a same first location as the first solar power unit; generating, by the first solar power unit, a redeployment plan for the second solar power unit, wherein the redeployment plan includes instructions configured to cause the second solar power unit to move to a new location; providing, by the first solar power unit, the redeployment plan to the second solar power unit; and deploying, at the first location, by the first solar power unit, one or more solar panels connected to the first solar power unit to increase an amount of light captured by the first solar power unit.
However, Roy teaches in an analogous art: 
determining, by a first vehicle, that a second vehicle is deploying to a same first location as the first vehicle (FIG.s 22 and 23, and Col. 16 Line 59 – Col. 17 Line 16: Roy teaches to determine two or more vehicles are deploying to a same location, and send V2V messages to negotiate to avoid conflict);
generating, by the first, a redeployment plan for the second, wherein the redeployment plan includes instructions configured to cause the second to move to a new location (FIG.s 22 and 23, and Col. 16 Line 59 – Col. 17 Line 16: Roy teaches the requesting/first vehicle generates an offer message and send it to the receiving/second vehicle, wherein the offer message is a plan requesting the second vehicle to give up precedence and redeploy, i.e., the offer message comprises a redeployment plan for the second vehicle to move to a different/new location);
providing, by the first vehicle, the redeployment plan to the second vehicle (FIG.s 22 and 23, and Col. 16 Line 59 – Col. 17 Line 16: Roy teaches the requesting/first vehicle generates an offer message and provide it to the receiving/second vehicle, wherein the offer message comprises a redeployment plan for the second vehicle); and
Gaither teaches the solar power unit to communicate with each other ([0060]: “Data interface 104 can also be configured to receive information or data from …, other vehicles …”). The V2V negotiation taught by Roy can be incorporated into Gaither to enable the negotiation/collaboration between two vehicles to solve the space conflict. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Gaither based on the teaching of Roy, to make the method to further comprise determining, by a first solar power unit, that a second solar power unit is deploying to a same first location as the first solar power unit; generating, by the first solar power unit, a redeployment plan for the second solar power unit, wherein the redeployment plan includes instructions configured to cause the second solar power unit to move to a new location; providing, by the first solar power unit, the redeployment plan to the second solar power unit. One of ordinary skill in the art would have been motivated to do this modification since it can help determine and “negotiate a traffic priority”, as Roy teaches in Col. 3 Line 58.
Gaither-Roy teach all the limitations except deploying, at the first location, by the first solar power unit, one or more solar panels connected to the first solar power unit to increase an amount of light captured by the first solar power unit.
However, BUCKNELL teaches in an analogous art: 
deploying, at a parking location, by the first solar power unit, one or more solar panels connected to the first solar power unit to increase an amount of light captured by the first solar power unit (FIG.s 3A-3D, and [0038]: “FIG. 3A-D are respective plan, perspective, front and side views of a solar extended range electric vehicle 300 in stationary mode. When the vehicle is stationary, such as when it is parked, it may be configured to absorb solar energy. The solar panels 106, 108 may be fully deployed”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Gaither-Roy based on the teaching of BUCKNELL, to make the method to further comprise deploying, at the first location, by the first solar power unit, one or more solar panels connected to the first solar power unit to increase an amount of light captured by the first solar power unit. One of ordinary skill in the art would have been motivated to do this modification since it can help “absorb solar energy”, as BUCKNELL teaches in [0038].

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Gaither in view of Roy, and in further view of SEO (US 2019/0126765 A1, prior art of record, hereinafter as “SEO”). 
Regarding claim 15, Gaither teaches:
A method comprising:
determining that a first solar power unit (vehicle with solar cell, as shown in FIG. 1C) is planning to deploy a first set of solar panels in a first area (FIG. 2 and [0080]: “At operation 206, …., based on the range limits or parameters set forth, …, one or more areas or locations to which the vehicle may autonomously travel are determined”. This teaches to determine a first location to move the vehicle with solar cell to collect optimal solar energy), wherein the first solar power unit is configured to generate electricity for use by other devices ([0036]: “Upon reaching the area with optimal solar exposure, the vehicle's solar cells are exposed to the sun and solar energy can be harnessed and converted into electrical energy used to charge/re-charge … other vehicle systems or apparat uses”);
wherein the second solar power unit is configured to generate electricity for use by other devices ([0033]: “vehicles may communicate with each other or with infrastructure to share/obtain information regarding optimal solar regeneration locations”; And [0036]: “Upon reaching the area with optimal solar exposure, the vehicle's solar cells are exposed to the sun and solar energy can be harnessed and converted into electrical energy used to charge/re-charge … other vehicle systems or apparat uses”. All these teach another/second solar vehicle is configured to convert light into electricity for powering other devices);
Gaither teach all the limitations except determining that a second solar power unit is planning to deploy a second set of solar panels in the first area; determining that the first solar power unit has a higher priority than the second solar power unit; identifying a second area at which the second solar power unit is permitted to deploy the second set of solar panels; and instructing the second solar power unit to deploy the second set of solar panels at the second area.
However, Roy teaches in an analogous art: 
determining that a second vehicle is planning to deploy in the same area (FIG.s 22 and 23, and Col. 16 Line 59 – Col. 17 Line 16: Roy teaches to determine two or more vehicles are deploying to a same location, and send V2V messages to negotiate to avoid conflict);
determining that the first vehicle has a higher priority than the second vehicle (Col. 17 Lines 1-16: Roy teaches to “negotiate precedence” according to “priority access”. The requesting/first vehicle which has higher priority level, i.e., is a primary vehicle, can send the offer message to the receiving/second vehicle which has lower priority level and accepts the offer to redeploy);
instructing the second vehicle to redeploy (vehicle (Col. 17 Lines 1-16: Roy teaches to “negotiate precedence” according to “priority access”. The requesting/first vehicle which has higher priority level, i.e., is a primary vehicle, can send the offer message to the receiving/second vehicle which has lower priority level and accepts the offer to redeploy).
Gaither teaches the solar power unit to communicate with each other ([0060]: “Data interface 104 can also be configured to receive information or data from …, other vehicles …”). The V2V negotiation taught by Roy can be incorporated into Gaither to enable the negotiation/collaboration between two vehicles to solve the space conflict. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Gaither based on the teaching of Roy, to make the method to further comprise determining that a second solar power unit is planning to deploy a second set of solar panels in the first area; determining that the first solar power unit has a higher priority than the second solar power unit; One of ordinary skill in the art would have been motivated to do this modification since it can help determine and “negotiate a traffic priority”, as Roy teaches in Col. 3 Line 58.
Gaither-Roy teach all the limitations except identifying a second area at which the second solar power unit is permitted to deploy the second set of solar panels; and instructing the second solar power unit to deploy the second set of solar panels at the second area.
However, SEO teaches in an analogous art: 
identifying a second area at which the second vehicle is permitted to deploy (FIG.s 5A-5E and [0055]: “When a plurality of vehicles are waiting in the non-charging slots, the parking lot control system 200 may assign priorities to the plurality of waiting vehicles 20 in order of entry into the parking lot, and guide a waiting vehicle having a higher priority into an empty charging slot according to the assigned priorities”; And [0054]: “The parking lot control system 200 may be installed in a parking lot including charging slots SL1 and non-charging slots SL2, and control the moving and parking of the charging vehicle 10 parked in the charging slot SL1 and/or the moving and parking of the waiting vehicle 20 parked in the non-charging slot SL2”; And [0058]: “when there is no empty non-charging slot nearby, the parking lot control system 200 may provide information on the location of a waiting parking space around the waiting vehicle 20 having a high priority to the charging control apparatus 100 of the charging vehicle 10”. All these teach to identify a second area/(non-charging slots SL2 or a waiting parking space) for the second vehicle with lower priority to park to wait for its turn to charge).  ; and
instructing the second vehicle to deploy at the second area (as recited above, the second vehicle with lower priority is instructed to park at the second area/(non-charging slots SL2 or a waiting parking space) to wait for its turn to charge).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Gaither-Roy based on the teaching of SEO, to make the method to further comprise identifying a second area at which the second solar power unit is permitted to deploy the second set of solar panels; and instructing the second solar power unit to deploy the second set of solar panels at the second area. One of ordinary skill in the art would have been motivated to do this modification since it can help “control moving and parking of the corresponding vehicle according to the assigned priorities”, as SEO teaches in [0031]. 

Claims 2 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over Gaither in view of Roy and BUCKNELL, and in further view of Rakah (US 2018/0209803 A1, prior art of record, hereinafter as “Rakah”). 
Regarding claim 2, Gaither-Roy-BUCKNELL teach all the limitations of claim 1. But they don’t teach the redeployment plan for the second solar power unit includes one or more rules for when and how the second solar power unit is permitted to deploy.
However, Rakah teaches in an analogous art: 
the redeployment plan for a vehicle includes one or more rules for when and how the vehicle is permitted to deploy ([0385]: “vehicle 1902 may be directed along first route 1920 at block 2014. However, after the ride has begun, imminent demand may be predicted near library 1910 due to a reading group ending soon, Accordingly, vehicle 1902 may be redirected along an alternate route that includes library 1910 to meet the expected imminent demand”. This teaches the vehicle 1902 is redeployed immediately with an alternate route according to a redeployment plan which includes when and how the vehicle is redeployed). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Gaither-Roy-BUCKNELL based on the teaching of Rakah, to make the method wherein the redeployment plan for the second solar power unit includes one or more rules for when and how the second solar power unit is permitted to deploy. One of ordinary skill in the art would have been motivated to do this modification since it can help to “meet the expected imminent demand”, as Rakah teaches in [0385].

Regarding claim 3, Gaither-Roy- BUCKNELL-Rakah teach all the limitations of claim 2.
Rakah further teaches:
the redeployment plan further includes a path for the vehicle to follow when deploying to the location ([0385]: “vehicle 1902 may be directed along first route 1920 at block 2014. However, after the ride has begun, imminent demand may be predicted near library 1910 due to a reading group ending soon, Accordingly, vehicle 1902 may be redirected along an alternate route that includes library 1910 to meet the expected imminent demand”. This teaches the redeployment plan includes an alternate path for the vehicle to follow when deploying to the destination).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified Gaither-Roy-BUCKNELL based on the teaching of Rakah, to make the method wherein the redeployment plan further includes a path for the second solar power unit to follow when deploying to the location. One of ordinary skill in the art would have been motivated to do this modification since it can help to “meet the expected imminent demand”, as Rakah teaches in [0385].

Claims 6 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Gaither in view of Roy, and in further view of BUCKNELL and SEO. 
Regarding claim 6, Gaither-Roy-BUCKNELL teach all the limitations of claim 1. But they don’t teach the redeployment plan includes deploying the solar power unit at a first area at the location and deploying the second solar power unit at a second area at the location, wherein providing the redeployment plan to the second solar power unit includes: issuing a command to the second solar power unit that causes the second solar power unit to stop deployment; waiting until the solar power unit is deployed at the first area; and issuing, after the solar power unit is deployed at the first area, a second command to the second solar power unit to cause the second solar power unit to move into the second area.
However, SEO teaches in an analogous art: 
deploying the first vehicle at a first area at the location and deploying the second vehicle at a second area at the location (FIG. 1: different vehicles are deployed at different area/(charging slots SL1) of a parking lot, i.e., a first vehicle is deployed at a first area of the parking lot, and a second vehicle is deployed at a second area of the parking lot), wherein providing the redeployment plan to the second vehicle includes:
issuing a command to the second vehicle that causes the second vehicle to stop deployment (FIG.s 5A-5E and [0055]: “When a plurality of vehicles are waiting in the non-charging slots, the parking lot control system 200 may assign priorities to the plurality of waiting vehicles 20 in order of entry into the parking lot, and guide a waiting vehicle having a higher priority into an empty charging slot according to the assigned priorities”. This teaches to stop deployment the second vehicle with low priority level to the charging slot);
waiting until the first vehicle is deployed at the first area (FIG.s 5A-5E and [0055]: the first vehicle with high priority level is deployed first to the charging slot, and the second vehicle waits until it is deployed); and
issuing, after the first vehicle is deployed at the first area, a second command to the second vehicle to cause the second vehicle to move into the second area (FIG.s 5A-5E and [0055]: after the first vehicle is deployed to a charging slot, the second vehicle is deployed to a second charging slot available).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Gaither-Roy-BUCKNELL based on the teaching of SEO, to make the method wherein the redeployment plan includes deploying the solar power unit at a first area at the location and deploying the second solar power unit at a second area at the location, wherein providing the redeployment plan to the second solar power unit includes issuing a command to the second solar power unit that causes the second solar power unit to stop deployment; waiting until the solar power unit is deployed at the first area; and issuing, after the solar power unit is deployed at the first area, a second command to the second solar power unit to cause the second solar power unit to move into the second area. One of ordinary skill in the art would have been motivated to do this modification since it can help “control moving and parking of the corresponding vehicle according to the assigned priorities”, as SEO teaches in [0031]. 

Regarding claim 16, Gaither-Roy-SEO teach all the limitations of claim 15, but they don’t’ teach deploying the second set of solar panels comprises expanding one or more solar panels on the second solar power unit to increase an amount of light that the second solar power unit is able to convert into electricity.
However, BUCKNELL teaches in an analogous art: 
expanding one or more solar panels on the solar power unit to increase an amount of light that the solar power unit is able to convert into electricity (FIG.s 3A-3D, and [0038]: “FIG. 3A-D are respective plan, perspective, front and side views of a solar extended range electric vehicle 300 in stationary mode. When the vehicle is stationary, such as when it is parked, it may be configured to absorb solar energy. The solar panels 106, 108 may be fully deployed”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Gaither-Roy-SEO based on the teaching of BUCKNELL, to make the method wherein deploying the second set of solar panels comprises expanding one or more solar panels on the second solar power unit to increase an amount of light that the second solar power unit is able to convert into electricity. One of ordinary skill in the art would have been motivated to do this modification since it can help “absorb solar energy”, as BUCKNELL teaches in [0038].

Claims 8, 9 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Gaither in view of Roy and BUCKNELL, and in further view of DING (US 2020/0090519 A1, hereinafter as “DING”). 
Regarding claim 8, Gaither-Roy-BUCKNELL teach all the limitations of claim 1, but they don’t teach determining that the second solar power unit is deploying to the same location as the solar power unit comprises detecting, by the solar power unit, using one or more sensors disposed on the solar power unit, the second solar power unit at the same location.
However, DING teaches in an analogous art: 
detecting, by the vehicle, using one or more sensors disposed on the vehicle, the second vehicle at the same location ([0012]: “… for detecting and identifying a parking spot, including: obtaining an image including a parking spot using a camera or sensor, wherein the camera or sensor includes one or more of a front camera or sensor, a side camera or sensor, and a rear camera or sensor of a vehicle, and wherein the image includes one or more of a front image, a side image, and a rear image; and generating a vector representation of the parking spot using a processor executing an algorithm, wherein the vector representation includes information related to one or more of a location, a size, an orientation, and a classification of the parking spot… image. The classification of the parking spot includes one or more of unoccupied, occupied …”. DING teaches to use cameras disposed on the vehicle to detect a second vehicle is deployed/parked to a parking location, where is the same location the vehicle can park).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Gaither-Roy-BUCKNELL based on the teaching of DING, to make the method wherein determining that the second solar power unit is deploying to the same location as the solar power unit comprises detecting, by the solar power unit, using one or more sensors disposed on the solar power unit, the second solar power unit at the same location. One of ordinary skill in the art would have been motivated to do this modification since it can help “detect and identify one or more parking spots at a distance”, as DING teaches in [0001].

Regarding claim 9, Gaither-Roy-BUCKNELL-DING teach all the limitations of claim 8.
DING further teaches:
the one or more sensors include a camera ([0012]: “… for detecting and identifying a parking spot, including: obtaining an image including a parking spot using a camera or sensor, wherein the camera or sensor includes one or more of a front camera or sensor, a side camera or sensor, and a rear camera or sensor of a vehicle …”. DING teaches to use cameras disposed on the vehicle to detect the condition of a parking location).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified Gaither-Roy-BUCKNELL based on the teaching of DING, to make the method wherein the one or more sensors include a camera. One of ordinary skill in the art would have been motivated to do this modification since it can help “detect and identify one or more parking spots at a distance”, as DING teaches in [0001].

Regarding claim 20, Gaither-Roy-BUCKNELL teach all the limitations of claim 18, but they don’t teach detecting, by the first solar power unit, using one or more sensors disposed on the first solar power unit, the second solar power unit at the same first location.
However, DING teaches in an analogous art: 
detecting, by the first vehicle, using one or more sensors disposed on the vehicle, the second vehicle at the same location ([0012]: “… for detecting and identifying a parking spot, including: obtaining an image including a parking spot using a camera or sensor, wherein the camera or sensor includes one or more of a front camera or sensor, a side camera or sensor, and a rear camera or sensor of a vehicle, and wherein the image includes one or more of a front image, a side image, and a rear image; and generating a vector representation of the parking spot using a processor executing an algorithm, wherein the vector representation includes information related to one or more of a location, a size, an orientation, and a classification of the parking spot… image. The classification of the parking spot includes one or more of unoccupied, occupied …”. DING teaches to use cameras disposed on the vehicle to detect a second vehicle is deployed/parked to a parking location, where is the same location the vehicle can park).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Gaither-Roy-BUCKNELL based on the teaching of DING, to make the method wherein determining, by the first solar power unit, that the second solar power unit is deploying to the same first location as the first solar power unit comprises detecting, by the first solar power unit, using one or more sensors disposed on the first solar power unit, the second solar power unit at the same first location. One of ordinary skill in the art would have been motivated to do this modification since it can help “detect and identify one or more parking spots at a distance”, as DING teaches in [0001].

Claims 10 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Gaither in view of Roy and BUCKNELL, and in further view of YAMAMOTO (US 2013/0127257 A1, hereinafter as “YAMAMOTO”). 
Regarding claim 10, Gaither-Roy-BUCKNELL teach all the limitations of claim 5, but they don’t teach determining that the solar power unit is the primary solar power unit comprises determining that the solar power unit is capable of generating more electricity than the second solar power unit.
However, YAMAMOTO teaches in an analogous art that priority is given to a power conversion unit with higher conversion efficiency ([0126]: “priority may be given to one having a higher conversion efficiency”).
Since Roy teaches the vehicle with higher priority is the primary vehicle with priority access (as recited in the rejection of claim 5), and since the solar power unit with higher efficiency can generate more electricity, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified Gaither-Roy-BUCKNELL based on the teaching of YAMAMOTO, to make the method wherein determining that the solar power unit is the primary solar power unit comprises determining that the solar power unit is capable of generating more electricity than the second solar power unit. One of ordinary skill in the art would have been motivated to do this modification since it can help achieve “higher conversion efficiency”, as YAMAMOTO teaches in [0126]. 

Regarding claim 11, Gaither-Roy-BUCKNELL teach all the limitations of claim 5, but they don’t teach determining that the solar power unit is the primary solar power unit comprises determining that the solar power unit is more efficient at generating electricity than the second solar power unit.
However, YAMAMOTO teaches in an analogous art that priority is given to a power conversion unit with higher conversion efficiency ([0126]: “priority may be given to one having a higher conversion efficiency”).
Since Roy teaches the vehicle with higher priority is the primary vehicle with priority access (as recited in the rejection of claim 5), it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified Gaither-Roy-BUCKNELL based on the teaching of YAMAMOTO, to make the method wherein determining that the solar power unit is the primary solar power unit comprises determining that the solar power unit is more efficient at generating electricity than the second solar power unit. One of ordinary skill in the art would have been motivated to do this modification since it can help achieve “higher conversion efficiency”, as YAMAMOTO teaches in [0126]. 

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Gaither in view of Roy and SEO, and in further view of Kydd (US 2020/0031238 A1, hereinafter as “Kydd”). 
Regarding claim 17, Gaither-Roy-SEO teach all the limitations of claim 15, but they don’t’ teach the first and second solar power units are electrically coupled to a power grid and provide electricity to one or more buildings.
However, Kydd teaches in an analogous art: 
an electric vehicle is electrically coupled to a power grid and provide electricity to one or more buildings (claim 5: “An apparatus for bidirectional power flow to and from an electric vehicle comprising simultaneous connection to both the on board AC battery charger provided with the vehicle through a conventional Electric Vehicle Service Equipment (EVSE) to … provide back up power to the building in the event of a grid outage”. This teaches to use the energy stored in the battery of an electric vehicle to convert energy back to a power grid to power the building when needed).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Gaither-Roy-SEO based on the teaching of Kydd, to make the method wherein the first and second solar power units are electrically coupled to a power grid and provide electricity to one or more buildings. One of ordinary skill in the art would have been motivated to do this modification since it can help “provide back up power to the building”, as Kydd teaches in claim 5.

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Gaither in view of Roy and BUCKNELL, and in further view of Kydd. 
Regarding claim 19, Gaither-Roy-BUCKNELL teach all the limitations of claim 18, but they don’t teach the first and second solar power units are configured to electrically connect to a power grid to provide electricity to one or more buildings.
However, Kydd teaches in an analogous art: 
an electric vehicle is configured to electrically connect to a power grid to provide electricity to one or more buildings (claim 5: “An apparatus for bidirectional power flow to and from an electric vehicle comprising simultaneous connection to both the on board AC battery charger provided with the vehicle through a conventional Electric Vehicle Service Equipment (EVSE) to … provide back up power to the building in the event of a grid outage”. This teaches to use the energy stored in the battery of an electric vehicle to convert energy back to a power grid to power the building when needed).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Gaither-Roy-BUCKNELL based on the teaching of Kydd, to make the method wherein the first and second solar power units are configured to electrically connect to a power grid to provide electricity to one or more buildings. One of ordinary skill in the art would have been motivated to do this modification since it can help “provide back up power to the building”, as Kydd teaches in claim 5.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Gaither in view of Roy, BUCKNELL and Rakah, and in further view of Mortazavi (US 2021/0125500 A1, prior art of record, hereinafter as “Mortazavi”). 
Regarding claim 4, Gaither-Roy-Rakah-BUCKNELL teach all the limitations of claim 3. But they don’t teach generating the redeployment plan comprises utilizing a pathfinding algorithm selected from the group consisting of the Bellman-Ford algorithm, the A* algorithm and Dijkstra's algorithm.
However, Mortazavi teaches in an analogous art: 
generating the redeployment plan comprises utilizing a pathfinding algorithm selected from the group consisting of the Bellman-Ford algorithm, the A* algorithm and Dijkstra's algorithm ([0106]: “the controller apparatus may employ Dijkstra's algorithm to determine the route for each vehicle. The controller apparatus may utilize the destination of the vehicle and the avoidance waypoint as input parameters to determine the updated route of the vehicle”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Gaither-Roy-Rakah-BUCKNELL based on the teaching of Mortazavi, to make the method wherein generating the redeployment plan comprises utilizing a pathfinding algorithm selected from the group consisting of the Bellman-Ford algorithm, the A* algorithm and Dijkstra's algorithm. One of ordinary skill in the art would have been motivated to do this modification since it can help “provide technological improvements particular to controlling and routing autonomous vehicles”, as Mortazavi teaches in [0034].

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES CAI whose telephone number is (571)272-7192.  The examiner can normally be reached on M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Lee can be reached on 571-272-3667.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CJC/
Charles Cai
Art Unit 2115



/THOMAS C LEE/            Supervisory Patent Examiner, Art Unit 2115